Citation Nr: 1209136	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-37 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for service-connected irritable bowel syndrome (IBS).

2.  Entitlement to an evaluation in excess of 50 percent disabling, prior to January 24, 2008, for service-connected acquired psychiatric disorder.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1984 to April 1988 and from August 1990 to August 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The procedural history of this case is complex, based on several claims filed at different stages in the appellant process.  To give the Veteran every consideration, the Board has undergone a detailed review of the evidence in order to determine which issues are, are and not, before the Board and VA at this time.  This is discussed in further detail below.

The procedural history of this case is as follows:

In pertinent part, a November 2006 RO rating decision granted service connection for an acquired psychiatric disorder and assigned an initial 30 percent disability rating effective September 1, 2006, the date of claim.  The RO also granted service connection for IBS and assigned an initial 10 percent rating effective September 1, 2006.  The Veteran appealed the initial ratings assigned.

In pertinent part, a September 2007 RO rating decision denied claims of service connection for insomnia and hypersomnolence.  The Veteran appealed these denials to the Board.

A November 2007 RO rating decision awarded a 30 percent rating for IBS effective September 1, 2006.

In a rating decision dated October 2008, the RO awarded a 50 percent rating for service-connected acquired psychiatric disorder effective January 24, 2008.  The RO also denied claims of service connection for PTSD and TDIU.  Thereafter, the Veteran initiated an appeal with respect to the PTSD and TDIU issues.

In March 2009, the Board issued a decision which denied a rating greater than 30 percent for IBS, granted a 50 percent rating for service-connected acquired psychiatric disorder effective September 1, 2006, and denied service connection claims for insomnia and hypersomnolence.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

On March 15, 2010, the Court remanded to the Board the issues of entitlement to a disability rating in excess of 30 percent for IBS and a disability rating in excess of 50 percent for service-connected acquired psychiatric disorder pursuant to the terms of a Joint Motion for Remand (JMR).  The service connection claims were dismissed and are not before the Board or RO at this time.

In November 2009, the RO issued the Veteran a Statement of the Case (SOC) on the issues of service connection for PTSD and TDIU.  The Veteran perfected his appeal as to these issues in December 2009.

The Board remanded these matters (increased evaluations for IBS and an acquired psychiatric disorder, and service connection for PTSD, and TDIU) in September 2010.  The September 2010 decision, in part, remanded the claim of entitlement to service connection for PTSD.  A November 2011 rating decision granted service connection for PTSD and the Veteran was awarded a 100 percent disability rating for an acquired psychiatric disorder, to include PTSD with anxiety with an effective date of January 24, 2008.  

In this regard, the grant of service connection for PTSD is considered a full grant of the benefits sought on appeal and the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Also in this regard, as a disability rating in excess of 100 percent may not be awarded, the Board will not further address the rating period from January 24, 2008, forward, for the service-connected acquired psychiatric disorder, which is now at one-hundred percent. 

Further, in a November 2011 submission, the Veteran expressed his disagreement with the effective date of the award of the 100 percent disability evaluation of his acquired psychiatric disorder, to include PTSD with anxiety.  As the Board is adjudicating this very issue below (entitlement to an evaluation in excess of 50 percent disabling, prior to January 24, 2008, for service-connected acquired psychiatric disorder), referral for a claim of an earlier effective date of the 100 percent award is not appropriate.

At this juncture, the Board notes that the Veteran is currently receiving a 100 percent disability evaluation.  However, as he has not withdrawn the issues on appeal, the Board must proceed with the adjudication of these claims.

A complete analysis of the RO's compliance with the September 2010 Board Remand is discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to special monthly compensation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of an evaluation in excess of 30 percent disabling for IBS is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  In light of the fact that the Veteran is currently receiving a 100 percent evaluation, he may wish to withdraw this claim.  However, until such time that the Veteran or his representative withdraws this claim (in writing) this issue is before the VA.


FINDINGS OF FACT

1.  Prior to January 24, 2008, the Veteran suffered from occupational and social impairment with reduced reliability and productivity due to symptoms such as (for example only) multiple daily panic attacks and chronic insomnia, but did not suffer from deficiencies in most areas due to such symptoms as suicidal ideations; obsessional issues which interfere with routine activity; illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; and neglect of personal appearance and hygiene.

2.  From January 24, 2008, forward, the Veteran suffers from total occupational and social impairment and was awarded a 100 percent disability evaluation in a November 2011 rating decision.


CONCLUSIONS OF LAW

1.  Prior to January 24, 2008, the criteria for an evaluation in excess of 50 percent disabling for the service-connected acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The issue of entitlement to a TDIU is rendered moot.  38 C.F.R. § 4.16 (a) (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veteran is currently receiving a 100 percent disability evaluation, effective January 24, 2008.  However, as he nor his representative have not withdrawn the issues on appeal, the Board must proceed with the adjudication of these claims.

Dismissed Issue

The regulations for a claim of TDIU provide that such a rating may be assigned where the schedular rating is less than total.  38 C.F.R. § 4.16(a).  In light of the fact that the RO awarded a 100 percent schedular evaluation for an acquired psychiatric disorder, to include PTSD with anxiety, the Veteran may not be awarded a TDIU rating.  VA O.G.C. Prec. 6-99 (June 7, 1999).  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); Green v. West, 11 Vet. App. 472 (1998); see also Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).  Indeed, the Veteran submitted his claim for entitlement to TDIU on January 24, 2008.  The Veteran was awarded a 100 percent disability evaluation with an effective date of January 24, 2008.  As such, this issue is dismissed in light of the 100 percent rating.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

As discussed above, a November 2006 RO rating decision granted service connection for an acquired psychiatric disorder and assigned an initial 30 percent disability rating effective September 1, 2006, the date of claim.  In a rating decision dated October 2008, the RO awarded a 50 percent rating for service-connected acquired psychiatric disorder effective January 24, 2008.  In March 2009, the Board issued a decision which granted a 50 percent rating for service-connected acquired psychiatric disorder effective September 1, 2006.  Then, a November 2011 rating decision granted service connection for PTSD and the Veteran was awarded a 100 percent disability rating for an acquired psychiatric disorder, to include PTSD with anxiety with an effective date of January 24, 2008 as the RO determined the Veteran's psychiatric symptomatology for his anxiety and PTSD overlapped.  Thus, as discussed in the Introduction, the rating period from January 24, 2008, forward, will not be addressed.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 (2011).

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Service treatment records show that the Veteran first sought treatment for an acquired psychiatric illness in 2005, approximately one year prior to separation from service.  At a July 2005 appointment, the Veteran reported that since 2001, he has experienced anxiety attacks accompanied with fecal incontinence related to occupational stressors.  He estimated that he experienced these episodes ten to twelve times per week.  He also complained of insomnia since 2004 when he served in Kuwait.  

In June 2006, the Veteran was afforded a VA psychiatric examination.  The Veteran again reported experiencing anxiety attacks accompanied by the urge to defecate since 2001.  He also reported experiencing insomnia since 2004.  The Veteran reported that he experienced insomnia every night and anxiety attacks as often as six times per day.  He described the anxiety attacks as being triggered by situations such as flying, taking a test, or any situation in which his performance would be evaluated.  He reported that his symptoms have caused major changes in his daily activities and social functioning because of his attempts to compensate for his illness and avoid stressful situation.  He related that when dining with his wife at a friend's home, his wife's request for him to say grace prompted an anxiety attack.  However, he reported having a good relationship with his superiors and co-workers in service and not missing any time from work, providing highly probative factual evidence against his own claim.  

Further, the Veteran has never been hospitalized for psychiatric reasons and did not have any disciplinary infractions in the military.  

The examiner reported that the Veteran's appearance, hygiene, and behavior were appropriate.  His affect and mood were normal, as were speech and communication.  The Veteran's concentration, abstract thinking, and memory were within normal limits.  His judgment was not impaired.  The examiner did not observe any delusions, hallucinations, obsessional rituals, or suicidal or homicidal ideations.  She diagnosed the Veteran with anxiety disorder, not otherwise specified and primary insomnia and assigned a GAF score of 65.  She concluded that although he occasionally had some interference in performing activities of daily living because of his anxiety attacks, he was capable of establishing and maintaining effective work and social relationships, providing highly probative evidence against this claim.  

The Veteran was afforded another VA examination in August 2007.  He reported insomnia and anxiety attacks which occur two to five times daily and which trigger a strong urge to defecate.  He also described "atypical" panic attacks where he has extenuated headaches, a sensation of warmness and extreme discomfort, and a desire to get out of the situation.  He indicated that his anxiety attacks are mainly triggered by new situations, anticipation, anxiety, performance situations, and any time he feels put on the spot.  The Veteran also reported a history of stuttering and noted that the more anxious he is, the more he stutters.  He stated that when he is having an anxiety attack, he can hardly talk at all.  He denied missing significant work due to his psychiatric disorder or receiving a negative performance review, again providing highly probative factual evidence against his own claim.  

The Veteran indicated that he attempts to compensate for his condition, such as by getting to work early.  However, he does note problems interviewing.  The Veteran reported a fairly positive relationship with his wife and reported that he meets with friends and goes to a jazz club on a regular basis, providing more factual evidence against his own claim.  

The examiner reported that the Veteran appeared to be somewhat anxious during the interview and stuttered some, but was cooperative and had good social skills.  The examiner estimated that he had high average intelligence and his thought process was logical, coherent, and relevant.  He was well oriented to time, place, person, and situation and judgment and reasoning were considered excellent.  The examiner did not observe any problems with concentration or short or long term memory, and the Veteran did not report any.  There was no evidence of psychotic symptoms or suicidal or homicidal ideations.  He diagnosed the Veteran with social phobia with panic attacks and noted that the Veteran's main problems related to social avoidance.  

The examiner noted that the Veteran did report some symptoms which would be consistent with Obsessive-Compulsive Disorder, but did not meet the full criteria.  The Veteran also reported some increased irritability and emotional sensitivity, but had no major anger control problems and denied significant depressive symptoms, providing more evidence against this claim.  The Veteran also did not meet the criteria for PTSD.  The examiner determined that a somatoform disorder could not be ruled out.  He reported that the Veteran's pre-existing stutter was aggravated by his anxiety and that the Veteran's insomnia could be accounted for by his anxiety disorder.  The examiner concluded that the Veteran's mental illness would likely have a mild impact on his occupational functioning, as well as social functioning and assigned a GAF score of 60, providing highly probative evidence against the Veteran's claim regarding the critical issue in this case, at this time, the evaluation of the Veteran disability prior to the 100% rating.  

Indeed, the Veteran's disability picture more closely approximates a 50 percent (at best) evaluation based on occupational and social impairment with reduced reliability and productivity due to such factors as the Veteran's frequent panic attacks, chronic insomnia, social phobia, and difficulty dealing with unplanned or unexpected events.  

It is important for the Veteran to understand that some of the Veteran's own statements during this period of time (prior to the granting of the 100% evaluation) do not support the 50% evaluation, let alone a higher evaluation.  The Veteran's own statements, as cited above, clearly indicate an ability to function at work and function with both friends and family that clearly do not support a 50% percent evaluation, let alone a higher evaluation during this period of time. 

In addition, the evidence of record for this period on appeal reveals that a disability rating in excess of 50 percent is clearly not warranted because the Veteran has not demonstrated deficiencies in most areas of functioning due to such symptoms (for example) as suicidal ideations, obsessional rituals which interfere with routine activity, illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, or neglect of personal appearance and hygiene.  While the Veteran clearly had some problems during this period of time, if he did not have any problems there would be no basis for a compensable evaluation, let alone a 50% evaluation.   

The Board does not find evidence that the rating assigned for the Veteran's acquired psychiatric disorder should be increased for any other separate period based on the facts found during the entire appeal period.  As discussed above, the Veteran has already been awarded a 100 percent disability rating for his acquired psychiatric disability to include PTSD and anxiety.

The Board further observes that the Veteran's post-service clinical records, including VA outpatient treatment reports and Social Security Administration records, do not contain any significant findings favorable to his claim according to the applicable criteria.

In short, the evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within this appeal period, prior to January 24, 2008.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from an acquired psychiatric disorder.  There are no manifestations of the Veteran's acquired psychiatric disorder that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  

Indeed, the evidence of record does not show that the Veteran had frequent hospitalizations due to his acquired psychiatric disorder or that there was marked interference with employment beyond what is already contemplated by the schedular during this rating period.  In fact, during the June 2006 VA psychiatric examination, the Veteran reported that he did not miss any time from work and had never been hospitalized for psychiatric reasons (clearly undermining any implied claim for TDUI consideration prior to the grant of the 100% percent evaluation in light of the Court's decision in Rice.)  Additionally, during the August 2007 VA psychiatric examination, the Veteran denied missing significant work due to his acquired psychiatric disorder or receiving a negative performance review.  In fact, in light of statements from the Veteran himself and the examination reports cited above, there is significant evidence against a finding of TDIU prior to the 100% rating on any basis.

While the Board acknowledges that the March 2010 JMR remanded this issue to provide inadequate reason and bases for extraschedular consideration, here, the Board has considered all relevant factors to include whether the Veteran's disability during this rating period demonstrated an unusual disability picture.  As the evidence does not reflect hospitalizations or marked interference with employment due to his acquired psychiatric disorder prior to January 24, 2008, extraschedular consideration has been fully evaluated.  The Veteran's own statements during this period of time provide particularly negative factual evidence against any claim for extraschedular consideration or a rating higher than 50% prior to the grant of the 100% evaluation. 

In short, the schedular rating criteria reasonably describes the Veteran's disability level and symptomatology prior to January 24, 2008.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R.  § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection.  The Veteran must also be informed that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The VCAA duty to notify was satisfied prior to the RO's rating decision by way of a letter sent to the Veteran in April 2006 that informed him of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as describing how VA assigns disability ratings and effective dates.  

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As discussed above, the Board Remanded these issues in a September 2010 decision pursuant to a JMR, dated March 2010.  Specifically as to the issue of an increased evaluation for an acquired psychiatric disorder, the RO was charged with obtaining current VA outpatient treatment reports, SSA records, and personnel records, and affording the Veteran a contemporaneous VA psychiatric examination and a readjudication of the claim.  

Here, the Veteran's VA outpatient treatment reports, SSA records, and personnel file were obtained and properly associated with the claims file.  In November 2010, the Veteran underwent a VA examination of his psychiatric disabilities.  The claim was subsequently readjudicated in a November 2011 rating decision.  The Board finds that the RO is in substantial compliance with those Remand instructions (as they pertain to the Veteran's claim for a higher evaluation of his acquired psychiatric disability prior to January 24, 2008) and the Veteran's examination results are of record.  Stegall v. West, 11 Vet. App. 268 (1998).  

As such, the Board finds that all necessary development has been accomplished, and therefore appellate review of these claims may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an evaluation in excess of 50 percent disabling, prior to January 24, 2008, for service-connected acquired psychiatric disorder denied.

Entitlement to a TDIU is dismissed.


REMAND

In November 2011, the Veteran submitted additional evidence to the Board, reflecting his contention that his IBS "presented a marked interference with employment."  The Veteran's lay statements, in addition to the evidence of record to which he refers are clearly relevant to the claim on appeal.  Indeed, the basis for the March 2010 JMR which remanded this issue was that the Board failed to provide an adequate reason and bases upon which to deny referral of extraschedular consideration for IBS.

Parenthetically, the Board notes that this claim was readjudicated in a November 7, 2011 supplemental statement of the case.  However, the Veteran submitted the above evidence on November 21, 2011, clearly in response to the previous supplemental statement of the case.

Importantly, the Veteran has not waived RO consideration of this evidence in the first instance.  See 38 C.F.R. § 20.1304.  Accordingly, the issue must be remanded on this basis alone.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal (evaluation in excess of 30 percent disabling for IBS) and provide the Veteran and his representative with a supplemental statement of the case (SSOC), which addresses all new evidence submitted in support of the Veteran's claim since the issuance of the last SSOC.  The Veteran and his representative should be afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise informed. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


